OFFICE     OF THE      ATTORNEY     GENERAL   OF TEXAS
                                       AUSTIN




HonOrrblQ 080.     A. shspprd
Comptrel ler of    Rtbllc Aceauw5t.n


nsar Yr.   Sheppard:




                                                palid under   the protldana
                                                 Wstutest     uMeh prorlden




the St4 te Borrd af 2saadnerr.    Gait3ArtSale clpsa¶ffoeYly pro-
rfdaa that ‘no ~parson shall   rcoaelre the rtmotmemtatianof the
County 6ttperdntentlemtrl the& fjtst    dopOd t*aC; wl tb the %Ud?
?Tupewlntemdent
              the mm of M-00 es an exasfnaflbnfeat and t~hs
roaorwendatfan     given    by the Cotmty Superintendent         da11   show
the mwel*t    ei   ua*d    fee.*

           ~Sald mtatute al80 requires           the Cowty Brrperintsadent
rhon   he senda the papeia tn the Wtsttt          Buperintandent to semd
           Ae we undermtmd, the request here .wde in am to
 wbetber the @.OO tbnt -8   sent to the *tata Superlntm&mt
;sq b refunUeU ta the 0ppYiaan t, who lue gena to morto
4UW,   and rho ,for mid re8wn does not nom desire a teaaber’ s
eertitiort+.